PER CURIAM.
Glenda Galbraith petitions this court for a writ of prohibition, contending that her motion for disqualification of a judge of compensation claims for bias was improperly denied. We have considered the petition and the response and find that the allegations of the motion for disqualification, taken as true, are sufficient to create a well-founded fear that the moving party would not receive a fair hearing. We also find that the motion was made within a reasonable time after discovery of the facts constituting the grounds for disqualification. Accordingly, the petition for writ of prohibition is granted and the chief judge of compensation claims is directed to reassign petitioner’s case to another judge of compensation claims for disposition on the merits.
JOANOS, C.J., and WOLF and KAHN, JJ., concur.